              Case 5:21-cv-03396-EJD Document 1 Filed 05/06/21 Page 1 of 19



 1   BERNSTEIN LITOWITZ BERGER
        & GROSSMANN LLP
 2   JONATHAN D. USLANER (Bar No. 256898)
     (jonathanu@blbglaw.com)
 3   2121 Avenue of the Stars, Suite 2575
     Los Angeles, CA 90067
 4   Tel: (310) 819-3470

 5          -and-

 6   JOHN RIZIO-HAMILTON
     (johnr@blbglaw.com)
 7   AVI JOSEFSON
     (avi@blbglaw.com)
 8   SCOTT R. FOGLIETTA
     (scott.foglietta@blbglaw.com)
 9   BRITTNEY N. BALSER
     (brittney.balser@blbglaw.com)
10   1251 Avenue of the Americas
     New York, NY 10020
11   Tel: (212) 554-1400
     Fax: (212) 554-1444
12
     Attorneys for Plaintiff IBEW Local 353
13   Pension Plan

14

15                             UNITED STATES DISTRICT COURT

16                          NORTHERN DISTRICT OF CALIFORNIA

17    IBEW LOCAL 353 PENSION PLAN, on             Case No. 3:21-cv-3396
      behalf of itself and all others similarly
18    situated,
                                                  COMPLAINT FOR VIOLATIONS
19                         Plaintiff,             OF THE FEDERAL SECURITIES
                                                  LAWS
20                  v.
                                                  CLASS ACTION
21    FIBROGEN, INC., ENRIQUE CONTERNO,
      JAMES A. SCHOENECK, and K. PEONY            DEMAND FOR JURY TRIAL
22    YU,
23                         Defendants.
24

25

26

27

28

     CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
     Case No. 3:21-cv-3396
                 Case 5:21-cv-03396-EJD Document 1 Filed 05/06/21 Page 2 of 19




 1          Plaintiff IBEW Local 353 Pension Plan (“Plaintiff”), by and through its counsel, alleges
 2   the following upon information and belief, except as to those allegations concerning Plaintiff,
 3   which are alleged upon personal knowledge. Plaintiff’s information and belief is based upon, inter
 4   alia, counsel’s investigation, which included review and analysis of: (a) regulatory filings made
 5   by FibroGen, Inc. (“FibroGen” or the “Company”) with the United States Securities and Exchange
 6   Commission (“SEC”); (b) press releases, presentations, and media reports issued by and
 7   disseminated by the Company; (c) analyst and media reports concerning FibroGen; and (d) other
 8   public information regarding the Company.
 9   I.     INTRODUCTION
10          1.       This securities class action is brought on behalf of purchasers of FibroGen common
11   stock between December 20, 2018 and April 6, 2021, inclusive (the “Class Period”). The claims
12   asserted herein are alleged against FibroGen and certain of the Company’s current and former
13   senior executives (collectively, “Defendants”), and arise under Sections 10(b) and 20(a) of the
14   Securities Exchange Act of 1934 (the “Exchange Act”) and Rule 10b-5 promulgated thereunder.
15          2.       FibroGen operates a research-based pharmaceutical company based on the
16   discovery, development, and commercialization of novel therapeutic agents to treat serious unmet
17   medical needs. The Company’s most advanced product is Roxadustat, a treatment for anemia. On
18   December 20, 2018—the first day of the Class Period—FibroGen announced positive topline
19   results from its Phase 3 trials of Roxadustat. Specifically, FibroGen claimed that Roxadustat had
20   “achieved superiority in efficacy not only against placebo but also over active comparator in our
21   studies,” Epogen. Throughout the ensuing months, FibroGen touted the success of Roxadustat’s
22   Phase 3 trials, and the drug’s preferable safety analysis figures as compared to the current standard
23   of care drug.
24          3.       On May 9, 2019, FibroGen announced topline results from the pooled safety
25   analyses from its Phase 3 trials of Roxadustat. The Company highlighted positive Major Adverse
26   Cardiac Events (“MACE”) results from the Phase 3 trials, stating there was “no clinically
27   meaningful difference in the risk of MACE” between Roxadustat and the current standard of care,
28   Epogen, and that in some patients, there was a “trend toward reduced risk” of MACE. However,
     CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS                               1
     Case No. 3:21-cv-3396
                 Case 5:21-cv-03396-EJD Document 1 Filed 05/06/21 Page 3 of 19




 1   the Company did not include any actual data. As a result of this disclosure, the Company’s stock
 2   price declined by $9.28 per share, or 20%.
 3          4.       On December 23, 2019, FibroGen submitted to the U.S. Food and Drug
 4   Administration (the “FDA”) a New Drug Application (“NDA”) seeking approval for the use of
 5   Roxadustat in patients with chronic kidney disease. Around the time of the NDA submission—
 6   which incorporated the results of Roxadustat’s Phase 3 trial—FibroGen stated that it was “very
 7   comfortable with [the Roxadustat] data where it is now” and that the Company “had all the
 8   guidance from the FDA [it] needed to put together a winning submission.” In reality, FibroGen
 9   had manipulated the data from the Phase 3 study to make the drug appear safer and more effective
10   than the standard of care for the treatment of chronic kidney disease, Epogen.
11          5.       On March 1, 2021 after the market closed, FibroGen announced that the FDA was
12   scheduling an advisory committee meeting to review Roxadustat’s NDA, well over a year after its
13   initial submission. An advisory committee meeting this late in the review process indicates that
14   there is a problem with the application, and could, at best, delay the FDA’s approval decision and
15   at worst signal that the FDA may not approve the drug. As a result of this disclosure, the
16   Company’s stock price declined by $12.46 per share, or 25%.
17          6.       Then, on April 6, 2021, after the market closed, FibroGen shocked investors when
18   it revealed that the Company had made “post-hoc changes to the stratification factors” in its
19   previously submitted Phase 3 trial results—material changes that made the drug appear to be a safe
20   and effective treatment for chronic kidney disease. FibroGen also revealed that after correcting
21   the stratification changes, it could “no longer make the conclusion that we have a statistically
22   superior result” compared to Epogen in dialysis patients. This disclosure caused the price of
23   FibroGen stock to decline another $14.90 per share, or 43%.
24   II.    JURISDICTION AND VENUE
25          7.       The claims asserted herein arise under Sections 10(b) and 20(a) of the Exchange
26   Act, 15 U.S.C. §§ 78j(b) and 78t(a), and Rule 10b-5 promulgated thereunder by the SEC, 17 C.F.R.
27   § 240.10b-5. This Court has jurisdiction over the subject matter of this action pursuant to 28
28   U.S.C. §§ 1331 and 1337, and Section 27 of the Exchange Act, 15 U.S.C. § 78aa.
     CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS                             2
     Case No. 3:21-cv-3396
                 Case 5:21-cv-03396-EJD Document 1 Filed 05/06/21 Page 4 of 19




 1          8.       Venue is proper in this District pursuant to Section 27 of the Exchange Act and 28
 2   U.S.C. § 1391(b). FibroGen maintains its corporate headquarters in San Francisco, California,
 3   which is situated in this District, conducts substantial business in this District, and many of the
 4   acts and conduct that constitute the violations of law complained of herein, including the
 5   preparation and dissemination to the public of materially false and misleading information,
 6   occurred in this District. In connection with the acts alleged in this Complaint, Defendants, directly
 7   or indirectly, used the means and instrumentalities of interstate commerce, including, but not
 8   limited to, the mails, interstate telephone communications, and the facilities of the national
 9   securities markets.
10   III.   PARTIES
11          9.       Plaintiff IBEW Local 353 Pension Plan is a Toronto-based pension fund that
12   provides retirement benefits to union members in a wide variety of fields including utilities,
13   construction, telecommunications, broadcasting, manufacturing, railroads, and government.
14   Plaintiff purchased shares of FibroGen common stock on the public market during the Class Period
15   and suffered damages as a result of the violations of the federal securities laws alleged herein.
16          10.      Defendant FibroGen is a research-based pharmaceutical company. Incorporated in
17   Delaware, the Company maintains its corporate headquarters at 409 Illinois Street, San Francisco,
18   California. FibroGen stock trades on the NASDAQ, which is an efficient market, under ticker
19   symbol “FGEN.” As of March 15, 2021, there were 91.6 million shares of FibroGen common
20   stock outstanding, owned by at least hundreds or thousands of investors.
21          11.      Defendant Enrique Conterno (“Conterno”) has served as the Chief Executive
22   Officer of FibroGen since January 3, 2020, and is a member of the Company’s Board of Directors.
23          12.      Defendant James A. Schoeneck (“Schoeneck”) is the current Chairperson of the
24   Board of Directors of FibroGen and has served on the Board of Directors of FibroGen since April
25   2010. In addition, Defendant Schoeneck served as interim Chief Executive Officer of FibroGen
26   from August 2019 until January 2020.
27          13.      Defendant K. Peony Yu (“Yu”) served as Chief Medical Officer of FibroGen from
28   April 2016 until December 2020.
     CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS                                3
     Case No. 3:21-cv-3396
               Case 5:21-cv-03396-EJD Document 1 Filed 05/06/21 Page 5 of 19




 1          14.     Defendants Conterno, Schoeneck, and Yu are collectively referred to hereinafter as
 2   the “Individual Defendants.”      The Individual Defendants, because of their positions with
 3   FibroGen, possessed the power and authority to control the contents of FibroGen’s reports to the
 4   SEC, press releases, and presentations to securities analysts, money and portfolio managers, and
 5   institutional investors. Each of the Individual Defendants was provided with copies of the
 6   Company’s reports and press releases alleged herein to be misleading prior to, or shortly after,
 7   their issuance and had the ability and opportunity to prevent their issuance or cause them to be
 8   corrected. Because of their positions and access to material non-public information available to
 9   them, each of the Individual Defendants knew that the adverse facts specified herein had not been
10   disclosed to, and were being concealed from, the public, and that the positive representations which
11   were being made were then materially false and/or misleading.
12   IV.    BACKGROUND
13          15.     Based in San Francisco, California, FibroGen operates a research-based
14   pharmaceutical company based on the discovery, development, and commercialization of novel
15   therapeutic agents to treat serious unmet medical needs.
16          16.     FibroGen’s most advanced product is Roxadustat, an oral treatment for anemia
17   associated with chronic kidney disease. The current standard of care drug for this condition,
18   Epogen, is an injection that is only approved for use in severe chronic kidney disease patients who
19   are already on dialysis. Epogen has not been approved for use in non-dialysis patients because the
20   increased risk of cardiac events outweighs the benefits of the drug in patients with less severe
21   chronic kidney disease.
22          17.     FibroGen set out to create a drug that “could deliver the therapeutic benefits” of the
23   existing standard of care drug, but “with the convenience of a pill.” FibroGen believed that an oral
24   medication “has the potential to improve treatment access and patient compliance.” FibroGen also
25   aimed to broaden the market opportunity for Roxadustat by demonstrating safe use by new-to
26   dialysis patients and non-dialysis patients.
27          18.     When considering the risk of cardiac events, a key safety endpoint scrutinized by
28   the FDA is the MACE results from a drug’s Phase 3 trials. The lower the MACE result, the lower
     CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS                               4
     Case No. 3:21-cv-3396
               Case 5:21-cv-03396-EJD Document 1 Filed 05/06/21 Page 6 of 19




 1   the risk of cardiac events. Therefore, a drug’s MACE results are an important part of the overall
 2   risk benefit assessment the FDA performs when considering an NDA and can make the difference
 3   between a drug being approved or rejected. This is particularly true when, as is the case here, an
 4   existing standard of care drug has already been approved.
 5          19.     FibroGen and the FDA agreed that the primary safety endpoint for Roxadustat
 6   would be the drug’s MACE hazard ratio. A hazard ratio compares the length of time until a MACE
 7   for patients on Roxadustat to the length of time until a MACE for incidents in the control group.
 8   The smaller the hazard ratio, the longer the time until a MACE. If a hazard ratio is below 1.0, a
 9   drug company can conclude that the drug is safer than the control group it is being compared to.
10          20.     To obtain FDA approval, it was critical for FibroGen to show Roxadustat is at least
11   as safe as Epogen when taken by patients already on dialysis. While not fully dispositive,
12   Roxadustat’s MACE hazard ration is a key factor in making the safety determinations necessary
13   for FDA approval.      Therefore, the lower Roxadustat’s MACE hazard ratio, the higher the
14   likelihood of FDA approval.
15   V.     FIBROGEN DEFRAUDS INVESTORS
16          21.     The Class Period begins on December 20, 2018, the day FibroGen issued a press
17   release announcing positive topline results from its Phase 3 trials of Roxadustat. In the press
18   release, which was also filed with the SEC on Form 8-K, the Company reported it had “met all
19   primary efficacy endpoints” for the Phase 3 trials of Roxadustat. The press release also quoted
20   then-CEO Thomas Neff touting the success of the Phase 3 trials, saying “[t]hese Phase 3 results
21   demonstrate the potential for [R]oxadustat to be a first-in-class oral anemia therapeutic for [chronic
22   kidney disease] patients.” The press release went on to quote Defendant Yu, who reported that
23   FibroGen was “excited to have achieved superiority in efficacy not only against placebo but also
24   over active comparator in our studies” and “[t]hese results support [R]oxadustat’s potential to bring
25   clinical benefit over current standard of care.”
26          22.     On February 27, 2019, FibroGen held a conference call with analysts and investors
27   to discuss the Company’s earnings and operations for the fourth quarter of 2018. During the
28   conference call, then-CEO Thomas Neff stated that “[t]here is a rich and diverse set of extremely
     CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS                                5
     Case No. 3:21-cv-3396
               Case 5:21-cv-03396-EJD Document 1 Filed 05/06/21 Page 7 of 19




 1   interesting preliminary data emerging” from the Phase 3 trials of Roxadustat, and that “[a]t this
 2   point based on our review of the data . . . there is a strong conviction to move ahead to file the
 3   NDA . . . this year.” In addition, Defendant Yu discussed the preliminary safety data from the
 4   Phase 3 trials, stating that the “[r]esults in individual studies are consistent with what one would
 5   expect in the steady population” and that FibroGen was “encouraged by the robust efficacy results,
 6   the preliminary safety data in individual Phase 3 studies and the ongoing pool efficacy and safety
 7   analyses.”
 8          23.     On May 9, 2019, FibroGen disclosed topline results from the pooled safety analyses
 9   from its Phase 3 trials of Roxadustat, including MACE results. In the press release, FibroGen
10   stated that in dialysis patients, there was “no clinically meaningful difference in risk of MACE
11   between [R]oxadustat” and the current standard of care Epogen. FibroGen also announced that in
12   the new-to dialysis subgroup of patients, there “is a trend toward reduced risk for patients on
13   [R]oxadustat” compared to Epogen. Lastly, FibroGen reported that, in non-dialysis patients, “we
14   believe there is no clinically meaningful difference in risk of MACE between [R]oxadustat and
15   placebo.” However, FibroGen did not include any actual data, nor did the Company explicitly
16   state whether or not Roxadustat was non-inferior to comparators when it comes to MACE results.
17   The language used by FibroGen in the press release and the lack of corresponding data was the
18   first indication that Roxadustat may not be as safe as the Company had indicated. As a result of
19   this disclosure, FibroGen shares fell $9.28 per share, or 20%.
20          24.     FibroGen assured investors that the confusion over the language in the press release
21   was caused by the FDA, explaining to an industry analyst from Jefferies that the press release was
22   worded the way it was because FibroGen and the FDA had not yet come to an agreement on the
23   statistical definition for MACE. Therefore, according to FibroGen, the Company could not say
24   whether or not Roxadustat was statistically non-inferior until after the statistical upper and lower
25   bounds were agreed upon by the FDA. However, FibroGen reiterated that they felt “very confident
26   about Roxa[dustat]’s numerically lower event profile.” Analysts’ concerns were assuaged by
27   FibroGen’s explanation. An industry analyst from Jefferies explained that, following discussions
28
     CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS                               6
     Case No. 3:21-cv-3396
               Case 5:21-cv-03396-EJD Document 1 Filed 05/06/21 Page 8 of 19




 1   with the Company, they had a “very clear picture” of the drug that investors will soon “realize the
 2   data is positive and Roxa[dustat]’s risk/benefit is favorable.”
 3          25.       On June 12, 2019, Defendant Yu represented FibroGen at the Goldman Sachs
 4   Global Health Care Conference. During the conference, Defendant Yu again touted the Phase 3
 5   trial results and the “compelling evidence confirming [R]oxadustat’s cardiovascular safety to
 6   support our regulatory filings.” Defendant Yu again reiterated that FibroGen believed “our MACE
 7   results in dialysis and in non-dialysis also support the conclusion of no increased cardiovascular
 8   safety risk” and that Roxadustat “may give [FibroGen] the opportunity to improve and expand
 9   anemia care in the very large [chronic kidney disease] non-dialysis patient population.”
10          26.       On August 8, 2019, FibroGen held a conference call with analysts and investors to
11   discuss the Company’s earnings and operations for the second quarter of 2019. On that call,
12   Defendant Yu stated that “Phase 3 results confirmed the cardiovascular safety of [R]oxadustat”
13   and highlighted a “very good pre-NDA meeting with the FDA on [R]oxadustat” where FibroGen
14   and the FDA reached an agreement “on our proposed pooled MACE analysis.” Defendant Yu
15   stressed that they were moving as quickly as possible toward NDA submission, and that the
16   Company was “targeting October of this year” for a finalized submission.
17          27.       In response to an analyst question on the August 8 conference call, Defendant Yu
18   expressed FibroGen’s “confidence on non-inferiority of MACE” stating that the Company’s “level
19   of confidence is very high, and we do believe . . . that our Phase 3 results confirm cardiovascular
20   safety of [R]oxadustat in the [chronic kidney disease] population in both dialysis and
21   non-dialysis.”
22          28.       On November 8, 2019, FibroGen issued a press release announcing the full results
23   from the pooled safety analyses from its Phase 3 trials of Roxadustat. In the press release, which
24   was also filed with the SEC on Form 8-K, FibroGen announced specific MACE hazard ratios, the
25   primary safety endpoint agreed on with the FDA. Specifically, the Company reported a MACE
26   hazard ratio of 0.96 (95% confidence interval, 0.82 to 1.13) for dialysis patients, a MACE hazard
27   ratio of 0.70 (95% confidence interval, 0.51 to 0.96) in the new-to-dialysis subsection of patients,
28   and a MACE hazard ratio of 1.08 (95% confidence interval, 0.94 to 1.24) in non-dialysis patients.
     CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS                               7
     Case No. 3:21-cv-3396
               Case 5:21-cv-03396-EJD Document 1 Filed 05/06/21 Page 9 of 19




 1          29.     On November 11, 2019, FibroGen held a conference call with analysts and
 2   investors to discuss the Company’s earnings and operations for the third quarter of 2019. During
 3   that call, Defendant Schoeneck stated that FibroGen’s studies of Roxadustat showed that
 4   “[R]oxadustat’s cardiovascular safety was comparable to placebo in non-dialysis-dependent
 5   patients.” In addition, Defendant Schoeneck reiterated that Roxadustat did not increase the risk of
 6   cardiac events in dialysis patients as compared to Epogen.
 7          30.     On the November 11 conference call, Defendant Yu explained that “[t]o evaluate
 8   the merits of [R]oxadustat, it is important to put together an overall picture taking into account
 9   efficacy and safety and ask if this drug has the potential to improve anemia treatment in [chronic
10   kidney disease] patients. Our answer is yes.” In addition, Defendant Yu stated that FibroGen had
11   been having “a very productive dialogue with the FDA” on the cardiovascular safety analysis that
12   would be needed for the Roxadustat NDA and that following the last meeting FibroGen “had all
13   the guidance from the FDA [it] needed to put together a winning submission.” When asked by an
14   analyst about potential concerns regarding MACE hazard ratios, Defendant Yu replied that
15   FibroGen was “very comfortable with our data where it is now.”
16          31.     On December 23, 2019, FibroGen submitted its NDA for Roxadustat to the FDA,
17   which was based on the data and results obtained through Roxadustat’s Phase 3 trial.
18          32.     On February 25, 2020, Defendant Conterno represented FibroGen at the SVB
19   Leerink Global Healthcare Conference. At the conference, Defendant Conterno was asked about
20   the cardiovascular safety of Roxadustat. In response, Defendant Conterno explained that “I’ve
21   had a chance to conduct and be part of a number of cardiovascular studies in my previous role, and
22   I believe that the data that we have on cardiovascular safety is very compelling.” Defendant
23   Conterno went on to say that “when we look at the data, basically – we showed to be comparable
24   to placebo” and that “the data [is] extremely clean from my perspective when it comes to
25   cardiovascular safety.” Later during the conference, Defendant Conterno said he was “very
26   excited and delighted with the result that we got in – out of cardiovascular safety” for Roxadustat.
27          33.     The statements and omissions set forth in ¶¶21-30, 32 were materially false and
28   misleading. In truth, FibroGen had made post-hoc changes to Roxadustat’s Phase 3 trial results
     CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS                              8
     Case No. 3:21-cv-3396
              Case 5:21-cv-03396-EJD Document 1 Filed 05/06/21 Page 10 of 19




 1   that made the drug appear safer than it was. When the data manipulation was corrected, FibroGen
 2   could “no longer make the conclusion that [Roxadustat] ha[s] statistically superior result[s]” when
 3   compared to Epogen.
 4   VI.    DISCLOSURES OF COMPANY’S MISCONDUCT
 5          CAUSE SIGNIFICANT INVESTOR LOSSES

 6          34.     On March 1, 2021, FibroGen shocked investors by announcing that the FDA was

 7   scheduling an advisory committee meeting to review Roxadustat’s NDA. While an advisory

 8   committee review for a first-in-class drug is not itself always surprising, the timing of this meeting

 9   shocked investors. An FDA advisory committee review so late in the process could indicate an

10   issue with the submission, and casts doubt on the drug’s approval, at least within the expected time

11   frame. That same day, Defendant Conterno represented FibroGen at the Cowen Health Care

12   Conference. While there, Defendant Conterno continued to assuage investor concerns about

13   Roxadustat.    Specifically, Defendant Conterno stated that FibroGen “continue[d] to have

14   confidence in the completeness of the NDA submission and the strength of the [R]oxadustat data”

15   and that “[c]learly, the efficacy and safety of [R]oxadustat were established by the global Phase 3

16   programs.” Later that day, Defendant Conterno was quoted in an article saying that FibroGen

17   “continue[d] to be confident in the efficacy and safety profile of this potential new medicine based

18   on positive results from a global Phase 3 program.”

19          35.     However, analysts continued to be troubled by the announcement of the FDA

20   advisory committee meeting and what it could mean for Roxadustat’s approval. An analyst at

21   Raymond James explained that the meeting indicates that “there is still significant risk to

22   approval,” while an analyst at SVB Leerink wrote “[t]his announcement, and the complete lack of

23   clarity about its implications, significantly lowers our confidence in overall approval for

24   Roxa[dustat] . . . particularly in the non-dialysis setting where the risk-benefit tradeoff may be less

25   clear to regulators”. As a result of this disclosure, FibroGen shares fell $12.46 per share, or 25%,

26   from $50.53 per share to $38.07 per share.

27          36.     Then, on April 6, 2021, after the market closed, the Company made the shocking

28   admission that FibroGen had made post-hoc changes to Roxadustat’s Phase 3 trial results that
     CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS                                 9
     Case No. 3:21-cv-3396
                 Case 5:21-cv-03396-EJD Document 1 Filed 05/06/21 Page 11 of 19




 1   made the drug appear safer than it was. Specifically, these post-hoc stratification changes resulted
 2   in materially lower MACE safety endpoint figures, making it appear that Roxadustat was safer
 3   than it actually was. In reality, the MACE safety endpoint figures were materially higher than the
 4   MACE figures FibroGen and the Defendants repeatedly touted throughout the Class Period, and
 5   the data could not, as FibroGen and Defendants had claimed, “support the conclusion of no
 6   increased cardiovascular safety risk” in patients using Roxadustat.
 7              37.   Specifically, FibroGen reported a corrected MACE hazard ratio of 1.02 for dialysis
 8   dependent patients (95% confidence interval, 0.88 to 1.20), a MACE hazard ratio of 0.82 in the
 9   new-to-dialysis subsection of patients (95% confidence interval, 0.60 to 1.11), and a MACE hazard
10   ratio of 1.10 in non-dialysis patients (95% confidence interval, 0.96 to 1.27).
11              38.   In connection with this disclosure, Defendant Conterno explained that after
12   remedying the stratification changes, FibroGen could “no longer make the conclusion that we have
13   a statistically superior result when it comes to MACE” compared to Epogen in new-to dialysis
14   patients. Not only had FibroGen incorrectly touted MACE safety figures for Roxadustat that were
15   much lower than the original data actually showed, but the corrected figure was so much higher
16   that FibroGen could no longer accurately claim that Roxadustat was safer than the current standard
17   of care.
18              39.   As a result of this disclosure, the stock fell another $14.90 per share, or 43%, from
19   $34.64 per share to $19.74 per share.
20   VII.       LOSS CAUSATION
21              40.   During the Class Period, as detailed herein, Defendants made materially false and
22   misleading statements and omissions, and engaged in a scheme to deceive the market. This
23   artificially inflated the price of FibroGen stock and operated as a fraud or deceit on the Class (as
24   defined below). Later, when Defendants’ prior misrepresentations and fraudulent conduct were
25   disclosed to the market on May 9, 2019, March 1, 2021, and April 6, 2021 the price of FibroGen
26   stock fell. As a result of their purchases of FibroGen common stock during the Class Period,
27   Plaintiff and other members of the Class suffered losses, i.e., damages, under the federal securities
28   laws.
     CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS                               10
     Case No. 3:21-cv-3396
               Case 5:21-cv-03396-EJD Document 1 Filed 05/06/21 Page 12 of 19




 1   VIII. CLASS ACTION ALLEGATIONS
 2            41.   Plaintiff brings this action as a class action pursuant to Rule 23 of the Federal Rules
 3   of Civil Procedure on behalf of all persons who purchased FibroGen common stock during the
 4   Class Period (the “Class”). Excluded from the Class are Defendants and their families, directors,
 5   and officers of FibroGen and their families and affiliates.
 6            42.   The members of the Class are so numerous that joinder of all members is
 7   impracticable. The disposition of their claims in a class action will provide substantial benefits to
 8   the parties and the Court. FibroGen has approximately 91.6 million shares of stock outstanding,
 9   owned by at least hundreds or thousands of investors.
10            43.   Questions of law and fact common to the members of the Class which predominate
11   over questions which may affect individual Class members include:
12                  (a)     Whether Defendants violated the Exchange Act;
13                  (b)     Whether Defendants omitted and/or misrepresented material facts;
14                  (c)     Whether Defendants’ statements omitted material facts necessary in order
15   to make the statements made, in light of the circumstances under which they were made, not
16   misleading;
17                  (d)     Whether Defendants knew or recklessly disregarded that their statements
18   and/or omissions were false and misleading;
19                  (e)     Whether Defendants’ misconduct impacted the price of FibroGen common
20   stock;
21                  (f)     Whether Defendants’ conduct caused the members of the Class to sustain
22   harm; and
23                  (g)     The extent of harm sustained by Class members and the appropriate
24   measure of harm.
25            44.   Plaintiff’s claims are typical of those of the Class because Plaintiff and the Class
26   sustained harm from Defendants’ wrongful conduct.
27

28
     CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS                               11
     Case No. 3:21-cv-3396
              Case 5:21-cv-03396-EJD Document 1 Filed 05/06/21 Page 13 of 19




 1          45.      Plaintiff will adequately protect the interests of the Class and has retained counsel
 2   experienced in class action securities litigation. Plaintiff has no interests which conflict with those
 3   of the Class.
 4          46.      A class action is superior to other available methods for the fair and efficient
 5   adjudication of this controversy.
 6   IX.    INAPPLICABILITY OF STATUTORY SAFE HARBOR
 7          47.      FibroGen’s “Safe Harbor” warnings accompanying its forward-looking statements
 8   issued during the Class Period were ineffective to shield those statements from liability.
 9          48.      Defendants are also liable for any false or misleading forward-looking statements
10   pleaded herein because, at the time each such statement was made, the speaker knew the statement
11   was false or misleading and the statement was authorized and/or approved by an executive officer
12   of FibroGen who knew that the statement was false. None of the historic or present tense
13   statements made by Defendants were assumptions underlying or relating to any plan, projection,
14   or statement of future economic performance, as they were not stated to be such assumptions
15   underlying or relating to any projection or statement of future economic performance when made,
16   nor were any of the projections or forecasts made by Defendants expressly related to, or stated to
17   be dependent on, those historic or present tense statements when made.
18   X.     PRESUMPTION OF RELIANCE
19          49.      At all relevant times, the market for FibroGen stock was an efficient market for the
20   following reasons, among others:
21                   (a)    FibroGen stock met the requirements for listing, and was listed and actively
22   traded on NASDAQ, a highly efficient and automated market;
23                   (b)    As a regulated issuer, FibroGen filed periodic public reports with the SEC
24   and NASDAQ;
25                   (c)    FibroGen regularly and publicly communicated with investors via
26   established market communication mechanisms, including through regular disseminations of press
27   releases on the national circuits of major newswire services and through other wide-ranging public
28   disclosures, such as communications with the financial press and other similar reporting services;
     CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS                                12
     Case No. 3:21-cv-3396
              Case 5:21-cv-03396-EJD Document 1 Filed 05/06/21 Page 14 of 19




 1   and
 2                   (d)     FibroGen was followed by several securities analysts employed by major
 3   brokerage firm(s) who wrote reports which were distributed to the sales force and certain
 4   customers of their respective brokerage firm(s). Each of these reports was publicly available and
 5   entered the public marketplace.
 6           50.     As a result of the foregoing, the market for FibroGen common stock promptly
 7   digested current information regarding FibroGen from all publicly available sources and reflected
 8   such information in the price of FibroGen common stock. Under these circumstances, all
 9   purchasers of FibroGen common stock during the Class Period suffered similar injury through
10   their purchase of FibroGen common stock at artificially inflated prices and the presumption of
11   reliance applies.
12           51.     A Class-wide presumption of reliance is also appropriate in this action under the
13   Supreme Court’s holding in Affiliated Ute Citizens of Utah v. United States, 406 U.S. 128 (1972),
14   because the Class’ claims are grounded on Defendants’ material omissions. Because this action
15   involves Defendants’ failure to disclose material adverse information regarding material changes
16   FibroGen made to Roxadustat’s Phase 3 trial results that will impact the FDA’s consideration of
17   the NDA and significantly reduce the likelihood of approval—information that Defendants were
18   obligated to disclose—positive proof of reliance is not a prerequisite to recovery. All that is
19   necessary is that the facts withheld be material in the sense that a reasonable investor might have
20   considered them important in making investment decisions. Given the importance of Roxadustat,
21   FibroGen’s most advanced product, as set forth above, that requirement is satisfied here.
22                                               COUNT I
23    For Violation of Section 10(b) of the Exchange Act and Rule 10b-5 Against All Defendants
24           52.     Plaintiff repeats, incorporates, and realleges each and every allegation set forth
25   above as if fully set forth herein.
26           53.     During the Class Period, Defendants carried out a plan, scheme, and course of
27   conduct which was intended to and, throughout the Class Period, did: (a) deceive the investing
28
     CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS                            13
     Case No. 3:21-cv-3396
              Case 5:21-cv-03396-EJD Document 1 Filed 05/06/21 Page 15 of 19




 1   public, including Plaintiff and other Class members, as alleged herein; and (b) cause economic
 2   harm to Plaintiff and other members of the Class.
 3          54.     Defendants: (a) employed devices, schemes, and artifices to defraud; (b) made
 4   untrue statements of material fact and/or omitted to state material facts necessary to make the
 5   statements not misleading; and (c) engaged in acts, practices, and a course of business which
 6   operated as a fraud and deceit upon the purchasers of the Company’s stock in violation of Section
 7   10(b) of the Exchange Act and Rule 10b-5 promulgated thereunder.
 8          55.     Defendants, individually and in concert, directly and indirectly, by the use, means
 9   or instrumentalities of interstate commerce and/or of the mails, engaged and participated in a
10   continuous course of conduct to conceal adverse material information about the Company’s
11   financial well-being, operations, and prospects.
12          56.     During the Class Period, Defendants made the false statements specified above,
13   which they knew or recklessly disregarded to be false or misleading in that they contained
14   misrepresentations and failed to disclose material facts necessary in order to make the statements
15   made, in light of the circumstances under which they were made, not misleading.
16          57.     Defendants had actual knowledge of the misrepresentations and omissions of
17   material facts set forth herein, or recklessly disregarded the true facts that were available to them.
18   Defendants engaged in this misconduct to conceal FibroGen’s true condition from the investing
19   public and to support the artificially inflated prices of the Company’s common stock.
20          58.     Plaintiff and the Class have suffered damages in that, in reliance on the integrity of
21   the market, they purchased FibroGen common stock and were harmed when the truth about
22   FibroGen negatively impacted the price of those securities. Plaintiff and the Class would not have
23   purchased FibroGen common stock at the prices they paid, or at all, had they been aware of the
24   truth about FibroGen.
25          59.     As a direct and proximate result of Defendants’ wrongful conduct, Plaintiff and the
26   other members of the Class suffered harm in connection with their respective purchases of the
27   Company’s common stock during the Class Period.
28
     CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS                               14
     Case No. 3:21-cv-3396
                Case 5:21-cv-03396-EJD Document 1 Filed 05/06/21 Page 16 of 19




 1            60.    By virtue of the foregoing, Defendants violated Section 10(b) of the Exchange Act
 2   and Rule 10b-5 promulgated thereunder.
 3                                                 COUNT II
 4         For Violation of Section 20(a) of the Exchange Act Against the Individual Defendants
 5            61.    Plaintiff repeats, incorporates, and realleges each and every allegation set forth
 6   above as if fully set forth herein.
 7            62.    The Individual Defendants acted as controlling persons of FibroGen within the
 8   meaning of Section 20(a) of the Exchange Act.            By virtue of their high-level positions,
 9   participation in and/or awareness of the Company’s operations, direct involvement in the day-to-
10   day operations of the Company, and/or intimate knowledge of the Company’s actual performance,
11   and their power to control public statements about FibroGen, the Individual Defendants had the
12   power and ability to control the actions of FibroGen and its employees. By reason of such conduct,
13   the Individual Defendants are liable pursuant to Section 20(a) of the Exchange Act.
14   XI.      PRAYER FOR RELIEF
15            WHEREFORE, Plaintiff prays for judgment as follows:
16            A.     Determining that this action is a proper class action under Rule 23 of the Federal
17                   Rules of Civil Procedure;
18            B.     Awarding compensation to Plaintiff and other Class members against all
19                   Defendants, jointly and severally, for all harm sustained as a result of Defendants’
20                   wrongdoing, in an amount to be proven at trial, including interest thereon;
21            C.     Awarding Plaintiff and the Class their reasonable costs and expenses incurred in
22                   this action, including attorneys’ fees and expert fees; and
23            D.     Awarding such equitable/injunctive or other further relief as the Court may deem
24                   just and proper.
25   XII.     JURY DEMAND
26            Plaintiff demands a trial by jury.
27

28
     CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS                             15
     Case No. 3:21-cv-3396
             Case 5:21-cv-03396-EJD Document 1 Filed 05/06/21 Page 17 of 19




 1   Dated: May 6, 2021                   Respectfully submitted,
 2                                        BERNSTEIN LITOWITZ BERGER
                                            & GROSSMANN LLP
 3

 4                                         /s/ Jonathan D. Uslaner
                                          JONATHAN D. USLANER (Bar No. 256898)
 5                                        (jonathanu@blbglaw.com)
                                          2121 Avenue of the Stars, Suite 2575
 6                                        Las Angeles, CA 90067
                                          Tel: (310) 819-3470
 7
                                                 -and-
 8
                                          JOHN RIZIO-HAMILTON
 9                                        (johnr@blbglaw.com)
                                          AVI JOSEFSON
10                                        (avi@blbglaw.com)
                                          SCOTT R. FOGLIETTA
11                                        (scott.foglietta@blbglaw.com)
                                          BRITTNEY N. BALSER
12                                        (brittney.balser@blbglaw.com)
                                          1251 Avenue of the Americas
13                                        New York, NY 10020
                                          Tel: (212) 554-1400
14                                        Fax: (212) 554-1444
15                                        Counsel for Plaintiff IBEW Local 353 Pension Plan
16

17

18

19

20

21

22

23

24

25

26

27

28
     CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS                16
     Case No. 3:21-cv-3396
Case 5:21-cv-03396-EJD Document 1 Filed 05/06/21 Page 18 of 19
   Case 5:21-cv-03396-EJD Document 1 Filed 05/06/21 Page 19 of 19




IBEW Local 353 Pension Plan
Transactions in FibroGen, Inc.

 Transaction       Date          Shares    Price

   =UREJCSG      .&()&)'(0       ,#'''    +,%-'''
   =UREJCSG      ('&+&)'(0        /,0     *-%'*/*
   =UREJCSG      ((&/&)'(0       (#-*.    +)%(0./
   =UREJCSG      ()&,&)'(0        *-/     +.%'''0
   =UREJCSG      (&(*&)')'        (++     +(%0()0
   =UREJCSG      -&),&)')'       (#.(+    +)%,*-/
   =UREJCSG      -&)-&)')'       *#/0.    +'%/.+.
   =UREJCSG      ()&/&)')'        +(-     +(%.',.

     >CMG         (&*&)')'       !+'0"    +*%,.,-
     >CMG        +&)/&)')'       !)-'"    +'%-(//
     >CMG        .&(-&)')'       !,/'"    ++%/+,'
     >CMG         *&(&)')(       !*.+"    ,'%(-,+
